NUMBER 13-21-00381-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG


                      IN THE INTEREST OF E.F. IV, A CHILD


                      On appeal from the 92nd District Court
                           of Hidalgo County, Texas.


                            MEMORANDUM OPINION
                Before Justices Benavides, Hinojosa, and Silva
                 Memorandum Opinion by Justice Benavides

       On August 19, 2020, a default order in a suit to modify the parent-child relationship

was entered against appellee, E.F. III.1 On June 28, 2021, E.F. III filed a petition for bill

of review, seeking to vacate the order. On August 3, 2021, the trial court granted the

petition for bill of review and vacated its prior order. Appellant C.Z. filed a notice of appeal

seeking to overturn the order granting the bill of review.



       1 On our own motion, we identify the parties by their initials only. See TEX. FAM. CODE ANN.
§ 109.002(d).
       As a general rule, courts of appeals have jurisdiction only over appeals taken from

final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). “A bill of

review which sets aside a prior judgment but does not dispose of the case on the merits

is interlocutory and not appealable.” Jordan v. Jordan, 907 S.W.2d 471, 472 (Tex. 1995)

(first citing Tesoro Petroleum v. Smith, 796 S.W.2d 705 (Tex. 1990); and then citing

Warren v. Walter, 414 S.W.2d 423 (Tex. 1967)). The trial court has ordered the case

reinstated on its docket, indicating that the issues in the underlying modification case are

now pending before it. See id.

       On June 10, 2022, we notified C.Z. that the order from which she was attempting

to appeal was not an appealable order. We informed her that unless she cured this defect

within ten days, her appeal would be subject to dismissal. See TEX. R. APP. P. 42.3. C.Z.

did not file a response. Consequently, on our own motion, we dismiss this appeal for want

of jurisdiction. See id.; see also Am. K-9 Detection Servs., LLC v. Freeman, 556 S.W.3d

246, 260 (Tex. 2018) (holding that appellate courts have a duty to raise the issue of

subject matter jurisdiction sua sponte).

                                                               GINA M. BENAVIDES
                                                               Justice

Delivered and filed on the
30th day of June, 2022.




                                             2